The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 11, 2015

                                      No. 04-14-00772-CR

                                   Jonathan Jose GUILLEN,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2647
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
        The reporter’s record in this appeal was due on February 11, 2015, but it was not filed.
This court notified Debra A. Doolittle by letter dated February 17 that she is the court reporter
responsible for timely filing the record, and the record had not been filed. Our notice required
Doolittle to file the record by March 19. Doolittle has filed a notification of late record asking
for an extension until April 13 to file the record.

        We grant the motion and order Debra A. Doolittle order to file the reporter’s record in
this court by April 13, 2015 (61 days after the original deadline). Doolittle is advised that the
court will not grant a further extension of time unless she (1) establishes there are extraordinary
circumstances that prevent her from timely filing the record, (2) advises the court of what efforts
have been expended to prepare the record and the status of completion, and (3) provides the
court reasonable assurance the record will be completed and filed by the requested extended
deadline.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court